Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/20; 5/14/19 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rahimzadeh et al. (US 11,259,858) (“Rahimzadeh”) in view of Harris et al. (US 2020/0037863) (“Harris”).
(claims 1, 5) Rahimzadeh discloses: A medical probe 1200 (and method) (see Figs. 21, 11c, 12, 6, 7, 24A-B), comprising: a shaft 1210 for insertion into a cavity of an organ of a patient; and a distal-end assembly, which is fitted at a distal end of the shaft and comprises: a camera 200, which is fitted at a distal edge of the distal-end assembly and is configured to acquire images of a target tissue site in the cavity; a [treatment tool]; and a recessed opening 1525 at the distal edge of the distal-end assembly for deploying and retracting the [tool].
	Rahimzadeh does not directly disclose the treatment tool introduced via lumen 1520 being an expandable balloon. A balloon is a common treatment tool well known in the art. 
Rahimzadeh also does not directly disclose wherein at least part of the recessed opening is slanted at an oblique angle relative to a longitudinal axis of the distal-end assembly, thereby causing the balloon to exit and expand while not obstructing the images acquired by the camera.  Harris, in the analogous art, teaches a similar endoscopic device wherein the tool 104 (Figs. 3, 4) exits opening 42 at a slanted or oblique angle relative to longitudinal [0036].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumen 1520 of Rahimzadeh with the lumen being at an angle as taught by Harris (the lumen 42) so the 
(claims 4, 5, 8) The combination is capable of permitting passage of the expandable balloon via the recessed opening when the balloon is collapsed.
Rahimzadeh further discloses: 
(claims 2, 6) wherein the distal-end assembly further comprises one or more LEDs 251,252 configured to illuminate the cavity through the distal edge.
(claims 3, 7) wherein the distal-end assembly further comprises one or more optical fibers configured to illuminate the cavity through the distal edge. C6L65-67 (optical fibers and LEDs are substitutions for the same structure)
Method claims…see above structural components are capable of performing the method steps as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783